Citation Nr: 1806509	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial compensable rating for a left knee disability.

3. Entitlement to an initial compensable rating for vitiligo.


REPRESENTATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had unverified active duty service from May 1992 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the VA RO in Pittsburgh, Pennsylvania.  On his Apri 2014 VA Form-9, the Veteran limited the appeal to the issues listed on the title page of this decision.  As such, the issues of entitlement to service connection for neck and right hip disabilities are not in appellate status.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's left knee disability has resulted in degenerative arthritis with painful, but otherwise non-compensable motion; there has been no evidence of dislocated semilunar cartilage, symptomatic removal of the semilunar cartilage, recurrent subluxation or lateral instability, left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.

2. For the entire period on appeal, the Veteran's vitiligo affects exposed areas and is assigned the maximum rating authorized under the designated diagnostic code.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but no higher, for painful motion of the left knee have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5260 (2017).
2. The criteria for an initial rating of 10 percent, but no higher, for vitiligo have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.118, DC 7823 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Initial Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155 (2012).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


Increased Initial Rating Claim for a Left Knee Disability - Analysis

The Veteran is currently in receipt of a noncompensable initial rating for a left knee disability.  He asserts that a compensable initial rating is warranted.

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5003-5257, applicable to degenerative arthritis and recurrent subluxation or lateral instability of the knee.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5003 provides that when limitation of motion is noncompensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.  A knee is considered a major joint.  See 38 C.F.R. 
§ 4.45(f).

Knee disabilities can be rated under DCs 5256, 5257, 5258, 5258, 5260, 5261, 5262, and 5263.

DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a.  DC 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

DC 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

A 10 percent disability under DC 5262 is warranted when there is malunion of the tibia and fibula, with slight knee or ankle disability.  A 20 percent disability rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent disability is warranted under DC 5262 when there is malunion with marked knee or ankle disability.  The maximum schedular disability rating available under DC 5262 is a 40 percent disability, which is warranted when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98. 

Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.

Turning to the evidence, the Veteran had a left patella fracture during service.  The patella fracture fully healed, with no residuals.  See service treatment records.  However, a September 2010 left knee x-ray report indicated that the Veteran had increased knee pain after increasing activity.

The December 2011 VA examination report indicates that the Veteran reported experiencing left knee pain.  The Veteran reported experiencing flare-ups once a month, lasting for three days.  The flare-ups were precipitated by physical activity and characterized by increased pain.  He reported difficulty with standing/walking, due to increased pain upon prolonged standing and walking.  On examination, there were no signs of left knee edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, locking pain, genu recurvatum, crepitus, or ankylosis.  Left knee flexion was 0-140 degrees, and extension was zero degrees (within normal limits).  There was no additional loss of range of motion or limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Left knee x-rays showed evidence of degenerative arthritic changes.

A December 2011 radiology report indicated that the Veteran had a very small joint effusion, mild degenerative changes, and mild osteophyte formations of the left knee.  In October 2012, the Veteran stated that he had daily pain in his left knee.

On the April 2014 VA Form 9, the Veteran stated that he had daily left knee pain when walking, using stairs/ladders, or standing for extended periods, with occasional swelling.

Based on a review of the evidence, both lay and medical, the Veteran's left knee disability is more accurately rated under DC 5003-5260 for painful motion of the left knee due to the degenerative arthritis.  DC 5260 does not provide for a higher or separate rating as left knee flexion is recorded as normal at 140 degrees, with no evidence of additional functional loss after repetitions.  Nonetheless, throughout the appeal period, the Veteran has reported left knee pain.  He has reported daily left knee pain, including when walking, using stairs/ladders, or standing for extended periods, with occasional swelling.  Also, he has reported having flare ups precipitated by physical activity.  He, as a layperson, is competent to report his observable knee symptoms, such as pain and functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, resolving all doubt in his favor and in consideration of this functional impairment, 38 C.F.R. § 4.59, and the holdings of Deluca and Burton, supra, the Board finds that the Veteran is entitled to at least the minimum compensable rating under DC 5260 for painful motion of the left knee throughout the appeal period.

However, a rating higher than 10 percent is not warranted under DC 5260.  As indicated above, flexion is to 140 degrees.  There is entirely no evidence of left knee flexion limited to 30 degrees to meet or approximate the criteria for a 20 percent rating under DC 5260.   

Furthermore, a higher or separate rating is not warranted under DC 5261, as left knee extension is also recorded as zero or normal.  See 38 C.F.R. § 4.14.

Although the RO initially evaluated the Veteran's left knee disability under DC 5003-5257 for degenerative arthritis with recurrent subluxation or lateral instability, the December 2011 VA examiner stated that the Veteran did not have symptoms of subluxation or lateral instability.  All stability testing for the left knee was within normal limits.  Absent objective evidence of recurrent subluxation or lateral instability, DC 5257 does not provide for a higher or separate rating.

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of any left knee ankylosis, impairment of the tibia and fibula, dislocated or removed semilunar cartilage, lateral instability or recurrent subluxation, limitation of extension, or genu recurvatum to support higher or separate ratings under DCs 5256, 5257, 5258, 5259, 5261, 5262, or 5263.

In summary, the Board grants a 10 percent rating, but no higher, for the Veteran's painful flexion of the left knee, for the entire appeal period, and as demonstrated above, this rating contemplates any functional loss present in the left knee due to painful motion.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Increased Initial Rating Claim for Vitiligo - Analysis

The Veteran is in receipt of a noncompensable initial rating for vitiligo under 38 C.F.R. § 4.118, DC 7823, applicable to vitiligo.  He contends that a higher rating is warranted.

DC 7823 provides for a noncompensable rating for vitiligo with no exposed areas affected.  A 10 percent rating is warranted for vitiligo with exposed areas affected.  38 C.F.R. § 4.118.
The Veteran was afforded a VA examination in December 2011.  The VA examiner rendered a diagnosis of vitiligo and stated that the skin disease did not involve any areas that were exposed to the sun.  The VA examiner also stated that the vitiligo was located in both the Veteran's axillary and genitalia regions.  

In his October 2012 notice of disagreement, the Veteran stated that the vitiligo was visible on his forearm at the time of the December 2011 VA examination and was currently visible on his hands and face.  This report is competent, as the Veteran's skin disorder is a condition lending itself to lay observation as to where it is located.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  The Board also has no reason to doubt the credibility of his statement.

On the April 2014 VA Form 9, the Veteran stated that his vitiligo affected exposed areas.  He stated that it was on his forearms during service, including his wrists.  He also stated that since leaving service his vitiligo has spread to his face.  The Board also finds this lay report also both competent and credible.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence supports the award of a 10 percent disability rating for the Veteran's vitiligo disability for the entire initial rating period.  See 38 C.F.R. § 4.118, DC 7823.  Such finding is based on the Veteran's medical diagnosis of vitiligo and his competent and credible statements as to his skin condition affecting some exposed areas of his body.  

A 10 percent rating is the maximum schedular rating available under DC 7823; as such a higher scheduler rating is not available.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required 

to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the entire period on appeal, an initial rating of 10 percent, but no higher, for painful flexion of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a maximum initial rating of 10 for vitiligo is granted, subject to the laws and regulations governing payment of monetary benefits.

REMAND

The evidence of record was sufficient to favorably adjudicate the Veteran's claims for increased initial ratings for the left knee and vitiligo claims herein.  However, as to the remaining claim on appeal, a remand is required to ensure that there is a complete record upon which to decide the claim.

The record reflects that the Veteran's most recent VA examination for right knee occurred in December 2011.  The fact that a VA examination is over six years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran stated in his March 2014 VA Form 9 that he had been diagnosed with degenerative arthritis of the right knee since service.  The Board finds this statement to be evidence of possible worsening since the last VA examination. Therefore, a new VA examination is needed to assist in determining the nature and etiology of any right knee disability. Snuffer, 10 Vet. App. at 400.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran's service treatment records are complete. 

2.  Obtain and associate with the claims file the Veteran's DD-214.

3.  Obtain and associate with the claims file the Veteran's VA treatment records and any identified private treatment records.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any right knee disability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should provide the following opinions:

a.  Indicate any right knee disability currently shown.

b.  Is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed right knee disability is related to, or caused by, service?  The examiner should note and address the Veteran's competent reports of right knee pain during and since service.

c.  Is it as least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed right knee disability is proximately due to, or aggravated by the Veteran's service-connected disabilities, to include the left knee disability? 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

5.  Then, perform any additional development necessary, and readjudicate the Veteran's service connection claim for right knee disability.  If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given reasonable time to respond, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


